          20-10888-mew              Doc 1            Filed 03/24/20 Entered 03/24/20 17:45:31                             Main Document
                                                                  Pg 1 of 25
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern
 ____________________             New York
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                    Check if this is an
                                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               Oak Street Redevelopment Corporation
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               3 ___
                                              ___ 1 –1___ 8___ 2___ ___
                                                                    6 ___
                                                                        1 ___
                                                                           5 ___6
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business

                                              2100          Q Street
                                              ______________________________________________              _______________________________________________
                                              Number     Street                                           Number     Street

                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                              Sacramento                      CA        95816
                                              ______________________________________________              _______________________________________________
                                              City                        State    ZIP Code               City                      State      ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                              Sacramento County
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




 5.   Debtor’s website (URL)                  https://www.mcclatchy.com
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
          20-10888-mew                 Doc 1     Filed 03/24/20 Entered 03/24/20 17:45:31                               Main Document
                                                              Pg 2 of 25
Debtor         Oak Street Redevelopment Corporation
              _______________________________________________________                          Case number (if known)_____________________________________
              Name




 6.   Type of debtor                      
                                          ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          
                                          ✔ None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                 5 ___
                                               ___  1 ___
                                                       1 ___
                                                          1

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                          
                                          ✔ Chapter 11. Check all that apply:
                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                               4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet, statement
                                                               of operations, cash-flow statement, and federal income tax return or if all of these
                                                               documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                               chooses to proceed under Subchapter V of Chapter 11.

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           Chapter 12
 9.   Were prior bankruptcy cases         
                                          ✔ No
      filed by or against the debtor
      within the last 8 years?             Yes.     District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                                 District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY


 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
            20-10888-mew                 Doc 1     Filed 03/24/20 Entered 03/24/20 17:45:31                                Main Document
                                                                Pg 3 of 25
Debtor          Oak Street Redevelopment Corporation
                _______________________________________________________                         Case number (if known)_____________________________________
                Name



 10.   Are any bankruptcy cases              No
       pending or being filed by a
       business partner or an               
                                            ✔ Yes.                See Annex 1                                                    Affiliate
                                                       Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                        District   Southern District of New York
                                                                  _____________________________________________     When         02/13/2020
                                                                                                                                 __________________
       List all cases. If more than 1,                                                                                           MM /    DD    / YYYY
       attach a separate list.                                                   20-10418-MEW
                                                       Case number, if known ________________________________



 11.   Why is the case filed in this        Check all that apply:
       district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                            
                                            ✔ A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have          
                                            ✔ No
       possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                           Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                   Number       Street

                                                                                   ____________________________________________________________________

                                                                                   _______________________________________      _______ ________________
                                                                                   City                                         State ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                                  Contact name     ____________________________________________________________________

                                                                  Phone            ________________________________




               Statistical and administrative information



 13.   Debtor’s estimation of               Check one:
       available funds                      
                                            ✔ Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                                1,000-5,000                           25,001-50,000
 14.   Estimated number of                   50-99                               5,001-10,000                          50,001-100,000
       creditors
                                             100-199                             10,001-25,000                        
                                                                                                                        ✔ More than 100,000
                                             200-999

 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
           20-10888-mew            Doc 1       Filed 03/24/20 Entered 03/24/20 17:45:31                                    Main Document
                                                            Pg 4 of 25
Debtor        _______________________________________________________                           Case number (if known)_____________________________________
              Name



                                          $0-$50,000                         $1,000,001-$10 million                    
                                                                                                                         ✔ $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                   
                                                                                                                         ✔ $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                            03/24/2020
                                             Executed on _________________
                                                         MM / DD / YYYY


                                          /s/R. Elaine Lintecum
                                             _____________________________________________                R. Elaine Lintecum
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name

                                                   Vice President, Assistant Secretary, and Treasurer
                                             Title _________________________________________




 18.   Signature of attorney
                                          /s/Shana A. Elberg
                                             _____________________________________________                Date       03/24/2020
                                                                                                                     _________________
                                             Signature of attorney for debtor                                        MM     / DD / YYYY



                                             Shana A. Elberg
                                             _________________________________________________________________________________________________
                                             Printed name
                                             Skadden, Arps, Slate, Meagher & Flom LLP
                                             _________________________________________________________________________________________________
                                             Firm name
                                             One            Manhattan West
                                             _________________________________________________________________________________________________
                                             Number     Street
                                             New York
                                             ____________________________________________________                             10001
                                                                                                              New York ______________________________
                                                                                                             ____________
                                             City                                                            State        ZIP Code

                                             (212)-735-3000
                                             ____________________________________                                shana.elberg@skadden.com
                                                                                                             __________________________________________
                                             Contact phone                                                   Email address



                                             4052221                                                New York
                                             ______________________________________________________ ____________
                                             Bar number                                             State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
20-10888-mew        Doc 1     Filed 03/24/20 Entered 03/24/20 17:45:31             Main Document
                                           Pg 5 of 25




                                              Annex 1

                                   SCHEDULE OF DEBTORS

        On February 13, 2020, each of the affiliated entities listed below (not including the debtor
in this chapter 11 case) filed in this Court a petition for relief under chapter 11 of title 11 of the
United States Code. These entities’ respective chapter 11 cases are being jointly administered
under Case No. 20-10418 (MEW) for procedural purposes only.

                                                              Employee                   Case No.
                       Debtors                              Identification
                                                            Number (EIN)
 1.    Cypress Media, Inc.                                   XX-XXXXXXX             20-10417 (MEW)
 2.    The McClatchy Company                                 XX-XXXXXXX             20-10418 (MEW)
 3.    Aboard Publishing, Inc.                               XX-XXXXXXX             20-10419 (MEW)
 4.    Bellingham Herald Publishing, LLC                     XX-XXXXXXX             20-10420 (MEW)
 5.    Belton Publishing Company, Inc.                       XX-XXXXXXX             20-10421 (MEW)
 6.    Biscayne Bay Publishing, Inc.                         XX-XXXXXXX             20-10422 (MEW)
 7.    Cass County Publishing Company                        XX-XXXXXXX             20-10423 (MEW)
 8.    Columbus-Ledger Enquirer, Inc.                        XX-XXXXXXX             20-10424 (MEW)
 9.    Cypress Media, LLC                                    XX-XXXXXXX             20-10425 (MEW)
 10.   East Coast Newspapers, Inc.                           XX-XXXXXXX             20-10426 (MEW)
 11.   El Dorado Newspapers                                  XX-XXXXXXX             20-10427 (MEW)
 12.   Gulf Publishing Company, Inc.                         XX-XXXXXXX             20-10428 (MEW)
 13.   Herald Custom Publishing of Mexico, S. de                                    20-10429 (MEW)
                                                           HCP001215UZ1
       R.L. de C.V.
 14.   HLB Newspapers, Inc.                                   XX-XXXXXXX            20-10430 (MEW)
 15.   Idaho Statesman Publishing, LLC                        XX-XXXXXXX            20-10431 (MEW)
 16.   Keltatim Publishing Company, Inc.                      XX-XXXXXXX            20-10432 (MEW)
 17.   Keynoter Publishing Company, Inc.                      XX-XXXXXXX            20-10433 (MEW)
 18.   Lee's Summit Journal, Incorporated                     XX-XXXXXXX            20-10434 (MEW)
 19.   Lexington H-L Services, Inc.                           XX-XXXXXXX            20-10435 (MEW)
 20.   Macon Telegraph Publishing Company                     XX-XXXXXXX            20-10436 (MEW)
 21.   Mail Advertising Corporation                           XX-XXXXXXX            20-10437 (MEW)
 22.   McClatchy Big Valley, Inc.                             XX-XXXXXXX            20-10438 (MEW)
 23.   McClatchy Interactive LLC                              XX-XXXXXXX            20-10439 (MEW)
 24.   McClatchy Interactive West                             XX-XXXXXXX            20-10440 (MEW)
 25    McClatchy International Inc.                           XX-XXXXXXX            20-10441 (MEW)
 26.   McClatchy Investment Company                           XX-XXXXXXX            20-10442 (MEW)
 27.   McClatchy Management Services, Inc.                    XX-XXXXXXX            20-10443 (MEW)
 28.   McClatchy Newspapers, Inc.                             XX-XXXXXXX            20-10444 (MEW)
 29.   McClatchy News Services, Inc.                          XX-XXXXXXX            20-10445 (MEW)
 30.   McClatchy Property, Inc.                               XX-XXXXXXX            20-10446 (MEW)
 31.   McClatchy Resources, Inc.                              XX-XXXXXXX            20-10447 (MEW)
 32.   McClatchy Shared Services, Inc.                        XX-XXXXXXX            20-10448 (MEW)
20-10888-mew      Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31   Main Document
                                       Pg 6 of 25



                                                     Employee            Case No.
                    Debtors                        Identification
                                                   Number (EIN)
33.   McClatchy U.S.A., Inc.                        XX-XXXXXXX       20-10449 (MEW)
34.   Miami Herald Media Company                    XX-XXXXXXX       20-10450 (MEW)
35.   N & O Holdings, Inc.                          XX-XXXXXXX       20-10451 (MEW)
36.   Newsprint Ventures, Inc.                      XX-XXXXXXX       20-10452 (MEW)
37.   Nittany Printing and Publishing Company       XX-XXXXXXX       20-10453 (MEW)
38.   Nor-Tex Publishing, Inc.                      XX-XXXXXXX       20-10454 (MEW)
39.   Oak Street Redevelopment Corporation          XX-XXXXXXX             N/A
39.   Olympian Publishing, LLC                      XX-XXXXXXX       20-10455 (MEW)
40.   Olympic-Cascade Publishing, Inc.              XX-XXXXXXX       20-10456 (MEW)
41.   Pacific Northwest Publishing Company, Inc.    XX-XXXXXXX       20-10457 (MEW)
42.   Quad County Publishing, Inc.                  XX-XXXXXXX       20-10458 (MEW)
43.   San Luis Obispo Tribune, LLC                  XX-XXXXXXX       20-10459 (MEW)
44.   Star-Telegram, Inc.                           XX-XXXXXXX       20-10460 (MEW)
45.   Tacoma News, Inc.                             XX-XXXXXXX       20-10461 (MEW)
46.   The Bradenton Herald, Inc.                    XX-XXXXXXX       20-10462 (MEW)
47.   The Charlotte Observer Publishing                              20-10463 (MEW)
                                                    XX-XXXXXXX
      Company
48.   The News and Observer Publishing                               20-10464 (MEW)
                                                    XX-XXXXXXX
      Company
49.   The State Media Company                       XX-XXXXXXX       20-10465 (MEW)
50.   The Sun Publishing Company, Inc.              XX-XXXXXXX       20-10466 (MEW)
51.   Tribune Newsprint Company                     XX-XXXXXXX       20-10467 (MEW)
52.   Tru Measure, LLC                              XX-XXXXXXX       20-10468 (MEW)
53.   Wichita Eagle and Beacon Publishing                            20-10469 (MEW)
                                                    XX-XXXXXXX
      Company, Inc.
54.   Wingate Paper Company                         XX-XXXXXXX       20-10470 (MEW)
20-10888-mew   Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31   Main Document
                                    Pg 7 of 25
20-10888-mew   Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31   Main Document
                                    Pg 8 of 25
20-10888-mew   Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31   Main Document
                                    Pg 9 of 25
20-10888-mew   Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31   Main Document
                                   Pg 10 of 25
20-10888-mew   Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31   Main Document
                                   Pg 11 of 25
20-10888-mew   Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31   Main Document
                                   Pg 12 of 25
     20-10888-mew                Doc 1      Filed 03/24/20 Entered 03/24/20 17:45:31                            Main Document
                                                        Pg 13 of 25



               Consolidated List of the Holders of the Debtors’ 30 Largest Unsecured Claims

              Pursuant to Local Bankruptcy Rule 1007-2(a)(4) set forth below is a list of creditors holding the
     thirty (30) largest unsecured claims against The McClatchy Company, et al., (collectively, the
     “Debtors”), as of approximately February 12, 2020. This list has been prepared on a consolidated basis,
     based upon the books and records of the Debtors. The information presented in the list below shall not
     constitute an admission by, nor is it binding on, the Debtors.

     This List of Creditors does not include (a) persons who come within the definition of “insider” set forth in
     11 U.S.C. § 101 or (b) secured creditors unless the value of the collateral is such that the unsecured
     deficiency places the creditor among the holders of the largest unsecured claims.


Name of creditor and complete       Name, telephone number, and email   Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip      address of creditor contact         claim           claim is        If the claim is fully unsecured, fill in only
code                                                                    (for example,   contingent,     unsecured claim amount. If claim is
                                                                        trade debts,    unliquidated,   partially secured, fill in total claim
                                                                        bank loans,     or disputed     amount and deduction for value of
                                                                        professional                    collateral or setoff to calculate
                                                                        services, and                   unsecured claim.
                                                                        government                       Total           Deduction
                                                                        contracts)                       Claim, if       for value of Unsecured
                                                                                                         partially       collateral       Claim
                                                                                                         secured         or setoff
      Pension Benefit Guaranty                                                                          $530,352,623
      Corporation
1.
      Attn: Accounts Payable
      1200 K Street NW 12th Floor
      Washington, DC 20005
      Bank of New York Mellon                                                                           $14,900,000
2.         3
      One Wall Street
      New York, NY 10286
      Gannett Supply Corporation                                                                        $1,646,978

3.    7950 Jones Branch Drive
      McLean, VA 22107

      Wipro Limited                                                                                     $1,439,122
4.
      2 Tower Center Blvd
      East Brunswick, NJ 08816      ruchika.aggarwal@wipro.com
      Google Inc                                                                                        $800,000
5.    1600 Amphitheater Parkway
      Mountain View, CA 94043       legal-notices@google.com
      Dallas Morning News                                                                               $669,851
6.
      508 Young Street
      Dallas, TX 75202              cgarrett@dmnmedia.com
      Endava Inc                                                                                        $664,818
7.
      757 3rd Ave Suite 1901
      New York, NY 10017            accounts.receivable@endava.com
      Alorica Inc                                                                                       $541,490
8.
      400 Horsham Road Ste 130
      Horsham, PA 19044             MarkAlWaren.Gamboa@alorica.com
      Andrew Distribution Inc                                                                           $495,055
9.
      PO Box 1099
      Melrose Park, IL 60161        Fax: (630) 839-0424
      20-10888-mew                Doc 1      Filed 03/24/20 Entered 03/24/20 17:45:31                               Main Document
                                                         Pg 14 of 25


Name of creditor and complete       Name, telephone number, and email       Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip      address of creditor contact             claim           claim is        If the claim is fully unsecured, fill in only
code                                                                        (for example,   contingent,     unsecured claim amount. If claim is
                                                                            trade debts,    unliquidated,   partially secured, fill in total claim
                                                                            bank loans,     or disputed     amount and deduction for value of
                                                                            professional                    collateral or setoff to calculate
                                                                            services, and                   unsecured claim.
                                                                            government                       Total           Deduction
                                                                            contracts)                       Claim, if       for value of Unsecured
                                                                                                             partially       collateral       Claim
                                                                                                             secured         or setoff
      Simpli Fi Holdings Inc                                                                                $490,000
10.
      3003 Tasman Dr
      Santa Clara, CA 95054         receivables@simpli.fi
      Brightcove Inc                                                                                        $294,044
11.
      290 Congress Street
      Boston, MA 02210
      Facebook Inc                                                                                          $257,713
12.
      315 Montgomery Street
      San Francisco, CA 94104       ar@fb.com
      Adobe Systems, Inc                                                                                    $232,766
13.
      560 Mission St Floor 5
      San Francisco, CA 94105       remittance@adobe.com
      LinkedIn Corporation                                                                                  $230,385
14.
      2029 Stierlin Court
      Mountain View, CA 94043
      Dow Jones And Co Inc                                                                                  $191,835

15.   4300 US Rt. 1 North
      Monmouth Junction, NJ
      08852
      Times News                                                                                            $155,943

16.   C/O Lee Advertising
      PO Box 4690
      Carol Stream, IL 60197        Fax: (319) 291-4014
      Bulkley Dunton Publishing                                                                             $144,985
      Group
17.
      613 Main Street
      Wilmington, MA 1887
      Gary Pruitt                                                                                           $127,962
18.
      101 Warren Street #1110
      New York, NY 10007
      Johnson Controls                                                                                      $126,440
19.
      4415 Sea Ray Dr
      Charleston, SC 29405
      Infosys BPM                                                                                           $107,537

20.   6100 Tennyson Parkway
      Suite 200
      Plano, TX 75024
      Jobvite Inc                                                                                           $106,981
21.
      1300 S El Camino Real #400
      San Mateo, CA 94402
      Solo Printing Inc                                                                                     $103,332
22.
      7860 NW 66th St
      Miami, FL 33166




                                                                        2
      20-10888-mew                Doc 1      Filed 03/24/20 Entered 03/24/20 17:45:31                                Main Document
                                                         Pg 15 of 25


Name of creditor and complete        Name, telephone number, and email       Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip       address of creditor contact             claim           claim is        If the claim is fully unsecured, fill in only
code                                                                         (for example,   contingent,     unsecured claim amount. If claim is
                                                                             trade debts,    unliquidated,   partially secured, fill in total claim
                                                                             bank loans,     or disputed     amount and deduction for value of
                                                                             professional                    collateral or setoff to calculate
                                                                             services, and                   unsecured claim.
                                                                             government                       Total           Deduction
                                                                             contracts)                       Claim, if       for value of Unsecured
                                                                                                              partially       collateral       Claim
                                                                                                              secured         or setoff
      Tribune Direct                                                                                         $102,084
23.
      435 N Michigan Ave
      Chicago, IL 60611
      Datamatics Technologies                                                                                $101,500

24.   31572 Industrial Road Ste
      100
      Livonia, MI 48150
      Adswerve, Inc                                                                                          $100,000
25.
      999 18th Street Ste 1555N
      Denver, CO 80202
      Site Impact LLC                                                                                        $100,000
26.
      6119 Lyons Road
      Coconut Creek, FL 33073
      Socialflow Inc                                                                                         $100,000
27.
      52 Vanderbilt Ave 12th Floor
      New York, NY 10017
      Ryder Integrated Logistics                                                                             $99,599
28.
      24610 Network Place
      Chicago, IL 60673
      USA Today                                                                                              $98,865
29.
      PO Box 677460
      Dallas, TX 75267
      Solutions Through Software                                                                             $98,344
      Inc
30.
      2295 S Hiawassee Rd Ste 208
      Orlando, FL 32835




                                                                         3
20-10888-mew              Doc 1      Filed 03/24/20 Entered 03/24/20 17:45:31                      Main Document
                                                 Pg 16 of 25


    SKADDEN, ARPS, SLATE, MEAGHER &                              TOGUT, SEGAL & SEGAL LLP
    FLOM LLP                                                     Albert Togut
    Shana A. Elberg                                              Kyle J. Ortiz
    Bram A. Strochlic                                            Amy Oden
    Four Times Square                                            One Penn Plaza, Suite 3335
    New York, New York 10036-6522                                New York, New York 10119
    Telephone: (212) 735-3000                                    Telephone: (212) 594-5000
    Fax: (212) 735-2000                                          Fax: (212) 967-4258

    – and –

    Van C. Durrer, II
    Destiny N. Almogue (pro hac vice pending)
    300 South Grand Avenue, Suite 3400
    Los Angeles, California 90071-3144
    Telephone: (213) 687-5000
    Fax: (213) 687-5600

    – and –

    Jennifer Madden (pro hac vice pending)
    525 University Avenue
    Palo Alto, California 94301
    Telephone: (650) 470-4500
    Fax: (650) 470-4570

    Proposed Counsel for Debtors and Debtors in Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    ---------------------------------------------------------- x
    In re                                                      :      Chapter 11
                                                               :
    THE McCLATCHY COMPANY, et al.,                             :      Case No. 20-_____ (___)
                                                               :
                      Debtors.1                                :      (Joint Administration Pending)
                                                               :
    ---------------------------------------------------------- x




1
       The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
       number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint administration, a
       complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
       provided herein. A complete list of such information may be obtained on the website of the Debtors’ proposed
       claims and noticing agent at http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for
       purposes of these chapter 11 cases is: 2100 Q Street, Sacramento, California 95816.
20-10888-mew        Doc 1         Filed 03/24/20 Entered 03/24/20 17:45:31          Main Document
                                              Pg 17 of 25



              CONSOLIDATED CORPORATE OWNERSHIP STATEMENT

       Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure

and Rule 1007-3 of the Local Bankruptcy Rules for the Southern District of New York, The

McClatchy Company and its debtor affiliates, as debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”), respectfully represent:

       1.      The McClatchy Company is a publicly traded corporation.               Chatham Asset

Management owns 23.37% of the corporation’s Class A common stock; Bluestone Financial Ltd

owns 14.11%; Omega Advisors, Inc. owns 8.01%; Bestinver Gestión, S.G.I.I.C. owns 5.59%; and

Leon G. Cooperman owns 5.53%.2 Kevin McClatchy owns 53.33% of the corporation’s Class B

common shares; William McClatchy owns 53.15%; Theodore Mitchell owns 51.48%; Molly

Maloney Evangelisti owns 18.65%; and all executive officers and directors as a group (17 persons)

own 77.38%.3

       2.      The McClatchy Company owns 100% of the equity interests in the following

Debtors: Cypress Media, Inc.; Biscayne Bay Publishing Inc.; Columbus Ledger-Enquirer; Gulf

Publishing Company, Inc.; Keynoter Publishing Company; Lexington H-L Services, Inc.; Macon

Telegraph Publishing Company; McClatchy Interactive West; McClatchy Investment Company;

McClatchy Newspapers, Inc.; McClatchy News Services, Inc.; McClatchy Property, Inc.;

McClatchy Resources, Inc.; McClatchy Shared Services, Inc.; Miami Herald Media Company;

Nittany Printing and Publishing Co.; Pacific Northwest Publishing Company, Inc.; San Luis

Obispo Tribune, LLC.; The Bradenton Herald, Inc.; The Charlotte Observer Publishing Company;

The State Media Company; The Sun Publishing Company, Inc.; Tribune Newsprint Company; and

Wichita Eagle and Beacon Publishing Company, Inc.


2
       As of February 12, 2020.
3
       As of February 12, 2020.

                                                 -2-
20-10888-mew         Doc 1    Filed 03/24/20 Entered 03/24/20 17:45:31          Main Document
                                          Pg 18 of 25



       3.        The McClatchy Company owns 66.66% of the equity interests in Debtor

McClatchy International Inc.

       4.        McClatchy Newspapers, Inc. owns 60.90% of the equity interests in Debtor

McClatchy Management Services, Inc.; N & O Holdings, Inc. owns 22.50%; Tacoma News, Inc.

owns 8.90%; East Coast Newspapers, Inc. owns 5.30%; McClatchy Big Valley, Inc. owns 1.70%;

and Olympic Cascade Publishing, Inc. owns 0.70%.

       5.        McClatchy International Inc. owns 100% of the equity interests in Debtor

McClatchy U.S.A., Inc.

       6.        McClatchy Newspapers, Inc. owns 100% of the equity interests in Debtors East

Coast Newspapers, Inc.; El Dorado Newspapers; McClatchy Big Valley, Inc.; Newsprint Ventures,

Inc.; Olympic-Cascade Publishing, Inc.; Tacoma News, Inc.; and The News and Observer

Publishing Co.

       7.        McClatchy Management Services, Inc. owns 100% of the equity interests in Debtor

McClatchy Interactive LLC.

       8.        Biscayne Publishing Inc. owns 100% of the equity interests in Debtor Aboard

Publishing, Inc.

       9.        Biscayne Publishing Inc. owns 99% of the equity interests in Debtor Herald Custom

Publishing of Mexico, S. de R.L. de C.V.; Aboard Publishing, Inc. owns 1%.

       10.       Pacific Northwest Publishing Company, Inc. owns 100% of the equity interests in

the following Debtors: Bellingham Herald Publishing, LLC; Idaho Statesman Publishing, LLC;

and Olympian Publishing, LLC.

       11.       Cypress Media, Inc. owns 100% of the equity interests in Debtors Cypress Media,

LLC and Oak Street Redevelopment Corporation.



                                                -3-
20-10888-mew             Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31      Main Document
                                             Pg 19 of 25



        12.      Cypress Media, LLC owns 100% of the equity interests in the following Debtors:

HLB Newspapers, Inc.; Keltatim Publishing Co., Inc.; Mail Advertising Corp.; Nor-Tex

Publishing, Inc.; Quad County Publishing, Inc.; and Star-Telegram Inc.

        13.      HLB Newspapers, Inc. owns 100% of the equity interests in the following Debtors:

Belton Publishing Co., Inc.; Cass County Publishing Co.; and Lee’s Summit Journal, Inc.

        14.      Newsprint Ventures, Inc. owns 100% of the equity interests in Debtor Wingate

Paper Company.

        15.      The News and Observer Publishing Co. owns 100% of the equity interests in Debtor

N & O Holdings, Inc.

        16.      McClatchy Interactive West owns 100% of the equity interests in Debtor Tru

Measure, LLC.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                -4-
1827535-NYCSR03A - MSW
          20-10888-mew                  Doc 1     Filed 03/24/20 Entered 03/24/20 17:45:31                              Main Document
                                                              Pg 20 of 25
 Fill in this information to identify the case and this filing:


                Oak Street Redevelopment Corporation
 Debtor Name __________________________________________________________________
                                         Southern
 United States Bankruptcy Court for the: ______________________             New York
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                       Consolidated Corporate Ownership Statement
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.

                           03/24/2020
        Executed on ______________                          /s/R. Elaine Lintecum
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  R. Elaine Lintecum
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  Authorized Signatory
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
20-10888-mew         Doc 1    Filed 03/24/20 Entered 03/24/20 17:45:31       Main Document
                                          Pg 21 of 25

                                United States Bankruptcy Court
                              Southern District of New York

In re: The McClatchy Company                                      Case No.
                                      Debtor(s)
                                                                  Chapter    11

     CONSOLIDATED LIST OF EQUITY SECURITY HOLDERS PURSUANT TO
    RULE 1007(a)(3) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

                                                  Percentage of      Last Known Address of
         Debtor                Equity Holder
                                                   Ownership              Equity Holder
 Cypress Media, Inc.       The McClatchy             100.000%     2100 Q Street
                           Company                                Sacramento, California 95816
 Aboard Publishing, Inc.   Biscayne Bay              100.000%     2100 Q Street
                           Publishing, Inc.                       Sacramento, California 95816
 Bellingham Herald         Pacific Northwest         100.000%     2100 Q Street
 Publishing, LLC           Publishing Company,                    Sacramento, California 95816
                           Inc.
 Belton Publishing         HLB Newspapers, Inc.      100.000%     2100 Q Street
 Company, Inc.                                                    Sacramento, California 95816
 Biscayne Bay              The McClatchy             100.000%     2100 Q Street
 Publishing, Inc.          Company                                Sacramento, California 95816
 Cass County Publishing    HLB Newspapers, Inc.      100.000%     2100 Q Street
 Company                                                          Sacramento, California 95816
 Columbus Ledger           The McClatchy             100.000%     2100 Q Street
 Enquirer, Inc.            Company                                Sacramento, California 95816
 Cypress Media, LLC        Cypress Media, Inc.       100.000%     2100 Q Street
                                                                  Sacramento, California 95816
 East Coast Newspapers,    McClatchy                 100.000%     2100 Q Street
 Inc.                      Newspapers, Inc.                       Sacramento, California 95816
 El Dorado Newspapers      McClatchy                 100.000%     2100 Q Street
                           Newspapers, Inc.                       Sacramento, California 95816
 Gulf Publishing           The McClatchy             100.000%     2100 Q Street
 Company, Inc.             Company                                Sacramento, California 95816
 Herald Custom             Biscayne Bay               99.000%     2100 Q Street
 Publishing of Mexico,     Publishing, Inc.                       Sacramento, California 95816
 S. de R.L. de C.V.        Aboard Publishing,          1.000%     2100 Q Street
                           Inc.                                   Sacramento, California 95816
 HLB Newspapers, Inc.      Cypress Media, LLC        100.000%     2100 Q Street
                                                                  Sacramento, California 95816
 Idaho Statesman           Pacific Northwest         100.000%     2100 Q Street
 Publishing, LLC           Publishing Company,                    Sacramento, California 95816
                           Inc.
 Keltatim Publishing       Cypress Media, LLC        100.000%     2100 Q Street
 Company, Inc.                                                    Sacramento, California 95816
 Keynoter Publishing       The McClatchy             100.000%     2100 Q Street
 Company, Inc.             Company                                Sacramento, California 95816
 Lee's Summit Journal,     HLB Newspapers, Inc.      100.000%     2100 Q Street
 Incorporated                                                     Sacramento, California 95816
 Lexington H-L             The McClatchy             100.000%     2100 Q Street
 Services, Inc.            Company                                Sacramento, California 95816
20-10888-mew      Doc 1    Filed 03/24/20 Entered 03/24/20 17:45:31         Main Document
                                       Pg 22 of 25

                                                 Percentage of      Last Known Address of
        Debtor              Equity Holder
                                                  Ownership              Equity Holder
Macon Telegraph         The McClatchy               100.000%     2100 Q Street
Publishing Company      Company                                  Sacramento, California 95816
Mail Adverstising       Cypress Media, LLC          100.000%     2100 Q Street
Corporation                                                      Sacramento, California 95816
McClatchy Big Valley,   McClatchy                   100.000%     2100 Q Street
Inc.                    Newspapers, Inc.                         Sacramento, California 95816
McClatchy Interactive   McClatchy                   100.000%     2100 Q Street
LLC                     Management Services,                     Sacramento, California 95816
                        Inc.
McClatchy Interactive   The McClatchy               100.000%     2100 Q Street
West                    Company                                  Sacramento, California 95816
McClatchy International The McClatchy                66.664%     2100 Q Street
Inc.                    Company                                  Sacramento, California 95816
                        The Charlotte Observer        9.877%     2100 Q Street
                        Publishing Company                       Sacramento, California 95816
                        The State Media               4.938%     2100 Q Street
                        Company                                  Sacramento, California 95816
                        Lexington H-L                 3.704%     2100 Q Street
                        Services, Inc.                           Sacramento, California 95816
                        Wichita Eagle and             3.704%     2100 Q Street
                        Beacon Publishing                        Sacramento, California 95816
                        Company, Inc.
                        Macon Telegraph               2.469%     2100 Q Street
                        Publishing Company                       Sacramento, California 95816
                        Pacific Northwest             2.469%     2100 Q Street
                        Publishing Company,                      Sacramento, California 95816
                        Inc.
                        The Bradenton Herald,         1.235%     2100 Q Street
                        Inc.                                     Sacramento, California 95816
                        Gulf Publishing               1.235%     2100 Q Street
                        Company, Inc.                            Sacramento, California 95816
                        Columbus Ledger               1.235%     2100 Q Street
                        Enquirer, Inc.                           Sacramento, California 95816
                        Nittany Printing and          1.235%     2100 Q Street
                        Publishing Company                       Sacramento, California 95816
                        The Sun Publishing            1.235%     2100 Q Street
                        Company, Inc.                            Sacramento, California 95816
McClatchy Investment    The McClatchy               100.000%     2100 Q Street
Company                 Company                                  Sacramento, California 95816
McClatchy               McClatchy                    60.900%     2100 Q Street
Management Services,    Newspapers, Inc.                         Sacramento, California 95816
Inc.                    N & O Holdings, Inc.         22.500%     2100 Q Street
                                                                 Sacramento, California 95816
                        Tacoma News, Inc.             8.900%     2100 Q Street
                                                                 Sacramento, California 95816
                        East Coast                    5.300%     2100 Q Street
                        Newspapers, Inc.                         Sacramento, California 95816
                        McClatchy Big Valley,         1.700%     2100 Q Street
                        Inc.                                     Sacramento, California 95816
                        Olympic-Cascade               0.700%     2100 Q Street
                        Publishig, Inc.                          Sacramento, California 95816
20-10888-mew        Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31      Main Document
                                        Pg 23 of 25

                                               Percentage of      Last Known Address of
        Debtor               Equity Holder
                                                Ownership              Equity Holder
McClatchy News           The McClatchy            100.000%     2100 Q Street
Services, Inc.           Company                               Sacramento, California 95816
McClatchy Newspapers,    The McClatchy            100.000%     2100 Q Street
Inc.                     Company                               Sacramento, California 95816
McClatchy Property,      The McClatchy            100.000%     2100 Q Street
Inc.                     Company                               Sacramento, California 95816
McClatchy Resources,     The McClatchy            100.000%     2100 Q Street
Inc.                     Company                               Sacramento, California 95816
McClatchy Shared         The McClatchy            100.000%     2100 Q Street
Services, Inc.           Company                               Sacramento, California 95816
McClatchy U.S.A., Inc.   McClatchy                100.000%     2100 Q Street
                         International, Inc.                   Sacramento, California 95816
Miami Herald Media       The McClatchy            100.000%     2100 Q Street
Company                  Company                               Sacramento, California 95816
N & O Holdings, Inc.     The News and             100.000%     2100 Q Street
                         Observer Publishing                   Sacramento, California 95816
                         Company
Newsprint Ventures,      McClatchy                100.000%     2100 Q Street
Inc.                     Newspapers, Inc.                      Sacramento, California 95816
Nittany Printing and     The McClatchy            100.000%     2100 Q Street
Publishing Company       Company                               Sacramento, California 95816
Nor-Tex Publishing,      Cypress Media, LLC       100.000%     2100 Q Street
Inc.                                                           Sacramento, California 95816
Oak Street               Cypress Media, Inc.      100.000%     2100 Q Street
Redevelopment                                                  Sacramento, California 95816
Corporation
Olympian Publishing,     Pacific Northwest        100.000%     2100 Q Street
LLC                      Publishing Company,                   Sacramento, California 95816
                         Inc.
Olympic-Cascade          McClatchy                100.000%     2100 Q Street
Publishig, Inc.          Newspapers, Inc.                      Sacramento, California 95816
Pacific Northwest        The McClatchy            100.000%     2100 Q Street
Publishing Company,      Company                               Sacramento, California 95816
Inc.
Quad County              Cypress Media, LLC       100.000%     2100 Q Street
Publishing, Inc.                                               Sacramento, California 95816
San Luis Obispo          The McClatchy            100.000%     2100 Q Street
Tribune, LLC             Company                               Sacramento, California 95816
Star-Telegram, Inc.      Cypress Media, LLC       100.000%     2100 Q Street
                                                               Sacramento, California 95816
Tacoma News, Inc.        McClatchy                100.000%     2100 Q Street
                         Newspapers, Inc.                      Sacramento, California 95816
The Bradenton Herald,    The McClatchy            100.000%     2100 Q Street
Inc.                     Company                               Sacramento, California 95816
The Charlotte Observer   The McClatchy            100.000%     2100 Q Street
Publishing Company       Company                               Sacramento, California 95816
The News and Observer    McClatchy                100.000%     2100 Q Street
Publishing Company       Newspapers, Inc.                      Sacramento, California 95816
The State Media          The McClatchy            100.000%     2100 Q Street
Company                  Company                               Sacramento, California 95816
20-10888-mew         Doc 1   Filed 03/24/20 Entered 03/24/20 17:45:31       Main Document
                                         Pg 24 of 25

                                                 Percentage of      Last Known Address of
        Debtor                Equity Holder
                                                  Ownership              Equity Holder
The Sun Publishing       The McClatchy              100.000%     2100 Q Street
Company, Inc.            Company                                 Sacramento, California 95816
Tribune Newsprint        The McClatchy              100.000%     2100 Q Street
Company                  Company                                 Sacramento, California 95816
Tru Measure, LLC         McClatchy Interactive      100.000%     2100 Q Street
                         West                                    Sacramento, California 95816
Wichita Eagle and        The McClatchy              100.000%     2100 Q Street
Beacon Publishing        Company                                 Sacramento, California 95816
Company, Inc.
Wingate Paper            Newsprint Ventures,        100.000%     2100 Q Street
Company                  Inc.                                    Sacramento, California 95816
                                                                                       20-10888-mew                   Doc 1            Filed 03/24/20                     Entered 03/24/20 17:45:31                           Main Document
                                                                                                                           The McClatchy  Company
                                                                                                                                      Pg 25 of 25 (DE)
                                                                                                             McClatchy Shared                     Miami Herald Media Company (DE)
                                                                                                                                                                                                             Pacific Northwest Publishing                                                           Oak Street Redevelopment Company
    McClatchy Newspapers, Inc. (DE)                                                                          Services, Inc. (FL)                  The Miami Herald , El Nuevo Herald,
                                                              McClatchy Management                                                                                                                                Company, Inc. (FL)                    Cypress Media, Inc. (NY)                                   (MO)
    The Fresno Bee, The Modesto Bee,                                                                       McClatchy, Excelerate,                              Indulge
                                                               Services, Inc. (DE) A                                                                                                                                                                                                                 (Urban Redevelopment Corporation)
   The Sacramento Bee, Vida En El Valle                                                                   McClatchy New Ventures
  Tri-City Herald, Wine Press Northwest,                                                             Lab, McClatchy Studios, Creative Lab            Macon Telegraph Publishing                            Idaho Statesman Publishing, LLC
   Livingston Chronicle, Atwater Signal,                                                                                                            Company (GA) The Telegraph,                               (DE) The Idaho Statesman,                       Cypress Media, LLC (DE)
                                                            McClatchy
                                                         McClatchy     Interactive
                                                                   Interactive LLCLLC
                                                                                   (DE)                                                                    The Sun News                                                                                Kansas City Star, Grand Communications,
  Merced Sun-Star, Los Banos Enterprise,                                                                                                                                                                            Idaho Outdoors
                                                                                                      McClatchy Resources, Inc. (FL)                                                                                                                  Kansas City Spaces, KC Weddings, Belleville
   Chowchilla News, Sierra Star, M.V.P.
                                                                                                                                                    Columbus-Ledger Enquirer, Inc.                        Bellingham Herald Publishing, LLC             News-Democrat, Highland News Leader,
                                                               McClatchy International Inc.                                                         (GA) Columbus Ledger-Enquirer,                             (DE) The Bellingham Herald               The Legal Reporter, O’Fallon Progress,
                                                                                                           Keynoter Publishing                                                                                                                                  Middle of the Map Fest
                                                    66.664%             (DE) (i)                                                                           Ledger-Enquirer
Olympic-Cascade Publishing, Inc. (WA)                                                                       Company, Inc. (FL)
  The Herald, The Peninsula Gateway                                                                           flkeysnews.com
                                                                                                                                                   Gulf Publishing Company, Inc. (MS)                          Olympian Publishing, LLC
                                                              McClatchy U.S.A., Inc. (DE)                                                                                                                                                                                HLB Newspapers, Inc. (MO)
                                                                                                                                                               Sun Herald                                         (DE) The Olympian
                                                                                                       McClatchy Property, Inc. (FL)
     Tacoma News, Inc. (WA)                                                                                                                                                                                                                                                  Lee’s Summit Journal,
        The News Tribune                                                                                                                                                                                                                                                Incorporated (MO) Lee’s Summit
                                                         Biscayne Bay Publishing Inc. (FL)                 McClatchy Investment                      The Bradenton Herald, Inc. (FL)                  Lexington H-L Services, Inc. (KY)                                             Journal
                                                                                                              Company (DE)                                The Bradenton Herald                            Lexington Herald-Leader
                                                        Aboard Publishing, Inc. (FL)                                                                                                                                                                                   Belton Publishing Company, Inc.
McClatchy Big Valley, Inc. (CA)
                                                                HCP Media                                                                         The Sun Publishing Company, Inc. (SC)                                                                                             (MO)
      Mahoning Matters
                                                                                                                                                             The Sun News                            San Luis Obispo Tribune, LLC (DE)
                                                                        1%                                                                                                                           The Tribune, The Cambrian, Vintages
                                                        Herald Custom Publishing                                                                                                                                                                                       Cass County Publishing Company
  El Dorado Newspapers (CA)                                                                                                                          Nittany Printing And Publishing
                                                    of Mexico, S. de R.L. de C.V. (MEX)                                                                                                                                                                                 (MO) The Cass County Democrat
                                                                  (Note 1)                  99%                                                               Company (PA)
                                                                                                                                                            Centre Daily Times                            McClatchy News Services, Inc. (MI)                                      Missourian

   The News & Observer Publishing Co. (NC)
                                                                                                                                                    The State Media Company (SC)                                                                                       Nor-Tex Publishing, Inc. (TX)
The Herald-Sun, The Insider, The News & Observer,      N & O Holdings, Inc. (DE)                                                                                                                           McClatchy Interactive West (DE)
          Walter, Nando Media Company                                                                                                                          The State
                                                                                                                                                                                                            McClatchy New Ventures Fund

    East Coast Newspapers, Inc. (SC)                                                                                                                       The Charlotte Observer                                                                                  Keltatim Publishing Company, Inc.
     The Beaufort Gazette, The Herald,                                                                                                                    Publishing Company (DE)                                                                                         (KS) The Olathe News
     Fort Mill Times, The Island Packet,                                                                                                                 The Charlotte Observer, Lake                            Tru Measure, LLC (DE)
The Island Packet, Lowcountry Newspapers,                                                                                                                 Norman Magazine, Carolina                                                            100%
                                                           Tribune Newsprint Company (UT)                                                                                                                                                                           Mail Advertising Corporation (TX)
              The Bluffton Packet                                                                                                                            Bridge, Living Here
                                                                13.5%
                                                                                                                                                      Wichita Eagle And Beacon
  Newsprint Ventures, Inc. (CA)                                                                                                                                                                                                                                           Star-Telegram, Inc. (DE)
                                                Ponderay Newsprint                                                                                   Publishing Company, Inc. (KS)
                                                                                                                                                                                                                                                                   La Estrella, Star-Telegram, Coupon
                                     10%          Company (WA)                                                                                             The Wichita Eagle
                                                                                                                                                                                                                                                                   Saver, Star Values

                                                       3.5%
                                                                                                                                                                                                                                                                     Quad County Publishing, Inc. (IL)
                                             Wingate Paper Company (DE)




  Notes and Legend:

  Note 1 – Similar to an LLC

  Ownership is 100% unless otherwise noted

                    Corporation                                (i)                                                                                                                                               A
                                                               Subsidiary                                       % Owned                     Subsidiary                                          % Owned          Subsidiary                                      % Owned
                    LLC
                                                               The Bradenton Herald, Inc.                         1.235%                    Nittany Printing and Publishing Company              1.235%          McClatchy Big Valley, Inc.                         1.7%
                                                               Gulf Publishing Company, Inc.                      1.235%                    The State Media Company                              4.938%          East Coast Newspapers, Inc.                        5.3%
                    Partnership                                The Charlotte Observer Publishing Company          9.877%                    The Sun Publishing Company, Inc.                     1.235%          McClatchy Newspapers, Inc.                         60.9%
                                                               Lexington H-L Services, Inc.                       3.704%                    Pacific Northwest Publishing Company, Inc.           2.469%          N & O Holdings, Inc.                               22.5%
                                                               Macon Telegraph Publishing Company                 2.469%                    Wichita Eagle and Beacon Publishing Company, Inc.    3.704%          Olympic-Cascade Publishing, Inc.                   0.7%
                   Redevelopment                               Columbus Ledger-Enquirer, Inc.                     1.235%                                                                                         Tacoma News, Inc.                                  8.9%
                   Company
